Exhibit 10.50
Capital Contribution Agreement


This Agreement is made as of the 4 day of June, 2008 by and between Rentar
Logic, Inc., a Delaware corporation (“Rentar Logic”), Rentar Environmental
Solutions, Inc., a Delaware corporation (“Rentar”), and NuState Energy Holdings,
Inc., a Nevada corporation (“NuState”) (collectively the “Parties”).


WHEREAS Rentar Logic, Rentar, and NuState entered into that certain April 10,
2008 Software Transaction Agreement;


WHEREAS, the Parties wish to provide for certain aspects of the Capital
Contributions referred to in the April 10, 2008 Software Transaction Agreement
executed by Rentar Logic;


NOW THEREFORE, it is agreed that:


Contribution Account.  (a.) Rentar Logic shall maintain a capital account for
each of Rentar and of NuState which shall account for the US$18,000 per month
cash capital contribution made by Rentar pursuant to Paragraph 2 of the
“Financial Contributions to Newco” Section in the April 10, 2008 Software
Transaction Agreement and by NuState pursuant to Paragraph 3 of the “Financial
Contributions to Newco” Section in the April 10, 2008 Software Transaction
Agreement, (collectively, the “US$18,000 Monthly Obligations”).


(b.) Capital raised during any month will first be applied proportionately
against Rentar’s and/or NuState’s US$18,000 Monthly Obligations.


(c.) If sufficient Capital is not raised during any month and Rentar pays all or
part of NuState’s US$18,000 Monthly Obligation for any month on NuState’s behalf
(“Rentar’s Payment on Behalf of NuState”) , the then outstanding balance of the
US$3,000,000 payment obligation referenced in the “Intellectual Property
Transferred to Newco” section of the pursuant to Paragraph 2 of the “Financial
Contributions to Newco” Section of the April 10, 2008 Software Transaction
Agreement shall be reduced by the amount of Rentar’s Payment on Behalf of
NuState.


(d.) Once the outstanding obligation balance of the US$3,000,000 payment
obligation referenced in the “Intellectual Property Transferred to Newco”
section of the April 10, 2008 Software Transaction Agreement is paid in full,
any and all funds advanced by Rentar to Rentar Logic shall be loans payable to
Rentar on terms agreed to by the Parties.


IN WITNESS WHEREOF, the parties hereto have executed this binding Agreement as
of the day and year first above written.


WITNESSES
 
Rentar Logic, Inc., a Delaware corporation
/s/ Richard Hersh
 
By:
/s/ Joel Ratner
/s/ Richard Warner
 
Authorized Representative
       
/s/ Richard Hersh
 
By:
/s/ Frank Reilly
/s/ Richard Warner
 
Shareholder: NuState Energy Holdings, Inc.
   
By:
Frank Reilly
       
/s/ Richard Hersh
 
By:
/s/ Joel Ratner
/s/ Richard Warner
 
Shareholder: Rentar Environmental Solutions, Inc.
   
By:
Joel Ratner


--------------------------------------------------------------------------------

